Vinje, C. J.
The evidence against the defendants was wholly circumstantial, and where that is the case, in order to sustain a conviction all the essential facts from which it is necessary to infer the direct fact must be proved beyond a reasonable doubt. And such circumstantial evidence must not only be consistent with defendants’ guilt but it must be inconsistent with any other rational conclusion or reasonable hypothesis, and such as to leave no reasonable doubt of their guilt. Tested by this rule we think the evidence fails to sustain the conviction. The circumstantial facts here established were (1) hearing shots fired in the direction of the lake; (2) seeing a light on the lake; (3) Scott’s answer to a statement that he did not get the deer, that he missed them *244once in a while; and (4) their possession of a gun, battery, and spot light.
Scott denied that he or Johnson was hunting, denied that they fired a gun on the lake that night, denied that they had a gun in the boat. He admitted they had the light and battery in the boat to aid them in seeing to bait their hooks and land the fish, and said they had used the gun at their camp to shoot at a mark. It is shown that at least five other persons were out on the lake that night in boats. The officers could not say that the defendants were out on the lake; they could not definitely say that the shots were fired on the lake; they did not see defendants land; they could not tell what articles they took from the boat. Even if defendants’ testimony be disbelieved, the inference of their guilt is not strong enough to rebut every other reasonable conclusion. No shots may have been fired on the lake; but if so, they may not have been fired by the defendants; or they may not have been fired at deer. These are all reasonable inferences that may be drawn from the State’s evidence alone. Scott’s alleged admission that he missed once in a while is too vague and indefinite upon which to base a conviction. Such a statement might be made on such an occasion by one entirely innocent of the offense charged. It might be naught but the jocular response to what might have been considered an impertinent question. Scott testifies that he has no recollection of making it.
Taken as a whole, the evidence fails to satisfy our minds of the guilt of the defendants to the degree that no other reasonable conclusion is possible, and that is the test in cases of circumstantial evidence. In reaching our conclusion we are not unmindful of the rule as to fanciful or skeptical doubts, neither are we to be understood as attempting to demonstrate that the defendants are innocent. We simply say that their conviction is not sustained by that quantum and certainty of proof that the law requires where the evidence is wholly circumstantial.
*245By the Court. — Judgment reversed, and cause remanded with directions to discharge the defendants and restore to them the articles seized or their value.